Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 XL Capital Assurance Inc. and Subsidiary Interim Consolidated Financial Statements for the Three and Six Months Periods Ended June 30, 2007 and 2006 (expressed in U.S. dollars) XL CAPITAL ASSURANCE INC. AND SUBSIDIARY INTERIM CONSOLIDATED BALANCE SHEETS (U.S. dollars in thousands, except share and per share amounts) (unaudited) As of As of June 30, December 31, ASSETS Investments Debt securities available for sale, at fair value (amortized cost: 2007 - $350,346; 2006 - $335,532) $ 342,924 $ 332,265 Short-term investments, at fair value (amortized cost: 2007 - $15,818; 2006 - $14,979) 15,749 14,978 Total investments 358,673 347,243 Cash and cash equivalents 48,166 82,691 Accrued investment income 3,194 3,111 Prepaid reinsurance premiums 630,958 587,508 Premiums receivable 14,211 6,984 Reinsurance balances recoverable on unpaid losses 152,901 155,597 Intangible assets - acquired licenses 11,529 11,529 Deferred tax asset 15,891 17,872 Other assets 34,068 12,200 Total assets $ 1,269,591 $ 1,224,735 LIABILITIES AND SHAREHOLDERS EQUITY Liabilities Unpaid losses and loss adjustment expenses $ 161,936 $ 164,907 Deferred premium revenue 726,100 666,082 Deferred ceding commissions, net 50,042 52,720 Reinsurance premiums payable 19,650 22,548 Accounts payable and accrued expenses 40,830 34,875 Payable for investments purchased  5,435 Intercompany payable to affiliates 29,422 27,663 Total liabilities 1,027,980 974,230 Commitments and contingencies Shareholders Equity Common stock (par value $7,500 per share; 8,000 shares authorized; 2,000 shares issued and outstanding) 15,000 15,000 Additional paid-in capital 264,173 264,173 Accumulated other comprehensive loss (7,264 ) (3,222 ) Accumulated deficit (30,298 ) (25,446 ) Total shareholders equity 241,611 250,505 Total liabilities and shareholders equity $ 1,269,591 $ 1,224,735 See accompanying notes to consolidated financial statements. XL CAPITAL ASSURANCE INC. AND SUBSIDIARY INTERIM CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (unaudited) (U.S. dollars in thousands) Three Months Ended Six Months Ended June 30, June 30, Revenues Gross premiums written $ 65,157 $ 99,351 $ 154,652 $ 170,131 Ceded premiums written (52,883 ) (89,129 ) (126,111 ) (152,559 ) Net premiums written 12,274 10,222 28,541 17,572 Change in net deferred premium revenue (5,570 ) (4,339 ) (16,569 ) (7,798 ) Net premiums earned 6,704 5,883 11,972 9,774 Net investment income 5,184 3,702 10,296 7,418 Net realized losses on investments  (909 )  (1,384 ) Net realized and unrealized gains (losses) on derivative financial instruments (3,872 ) 123 (4,496 ) (120 ) Fee income and other 68 875 68 1,000 Total revenues 8,084 9,674 17,840 16,688 Expenses Net losses and loss adjustment expenses 1,000 393 536 914 Net operating expenses 11,025 5,618 21,185 12,750 Total expenses 12,025 6,011 21,721 13,664 Income (loss) before income tax expense (3,941 ) 3,663 (3,881 ) 3,024 Total income tax income (expense) 530 (203 ) 971 (188 ) Net Income (loss) (4,471 ) 3,866 (4,852 ) 3,212 Comprehensive income (loss) Net income (loss) (4,471 ) 3,866 (4,852 ) 3,212 Other comprehensive loss, (net of deferred tax benefit of $181 in 2007 and $57 in 2006) (5,335 ) (3,150 ) (4,042 ) (7,950 ) Comprehensive income (loss) $ (9,806 ) $ 716 $ (8,894 ) $ (4,738 ) See accompanying notes to consolidated financial statements. XL CAPITAL ASSURANCE INC. AND SUBSIDIARY INTERIM CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS EQUITY (U.S. dollars in thousands, except share amounts) (unaudited) Six Months Ended Year Ended June 30, 2007 December 31, 2006 Common shares Number of shares - beginning of year 2,000 2,000 Number of shares - end of period 2,000 2,000 Common stock Balance - beginning of year $ 15,000 $ 15,000 Balance - end of period 15,000 15,000 Additional Paid-In Capital Balance - beginning of year 264,173 239,173 Capital contribution  25,000 Balance - end of period 264,173 264,173 Accumulated Other Comprehensive Income Balance - beginning of year (3,222 ) (2,355 ) Net change in unrealized appreciation of investments (4,042 ) (867 ) Balance - end of period (7,264 ) (3,222 ) Accumulated Deficit Balance - beginning of year (25,446 ) (24,870 ) Net loss (4,852 ) (576 ) Balance - end of period (30,298 ) (25,446 ) Total shareholders equity $ 241,611 $ 250,505 See accompanying notes to consolidated financial statements. XL CAPITAL ASSURANCE INC. AND SUBSIDIARY INTERIM CONSOLIDATED STATEMENTS OF CASH FLOWS (U.S. dollars in thousands) (unaudited) Six Months Ended June 30, Cash flows (used in) provided by operating activities Net loss $ (4,852 ) $ 3,212 Adjustments to reconcile net loss to net cash (used in) provided by operating activities Net realized losses on sale of investments  1,384 Net realized and unrealized losses on derivative financial instruments, excluding cash received and paid 4,496 120 Amortization of (discount) premium on bonds (261 ) 354 Decrease in unpaid losses and loss adjustment expenses, net (275 ) (505 ) Increase in deferred premium revenue, net 16,568 7,800 Increase (decrease) in deferred ceding commissions, net (2,678 ) 6,662 Increase (decrease) in reinsurance premiums payable (2,898 ) 11,296 Increase in premiums receivable (7,227 ) (3,642 ) Increase in accrued investment income (83 ) (89 ) Provision for deferred federal income tax asset 1,981 2,608 Increase (decrease) in accounts payable and accrued expenses 1,294 (10,986 ) Increase in intercompany payable to affiliates 1,759 9,075 Other (21,522 ) 6,519 Total adjustments (8,846 ) 30,596 Net cash (used in) provided by operating activities (13,698 ) 33,808 Cash flows from investing activities Proceeds from sale of debt 4,719 41,446 Purchase of debt securities (38,901 ) (78,955 ) Net sales of short term investments (18,638 ) (2,889 ) Proceeds from maturity of debt securities and short-term investments 31,993 20,611 Net cash used in investing activities (20,827 ) (19,787 ) Increase (decrease) in cash and cash equivalents (34,525 ) 14,021 Cash and cash equivalents Beginning of year 82,691 32,337 End of Period $ 48,166 $ 46,358 Taxes paid (received) $ 2,340 $ (738 ) See accompanying notes to consolidated financial statements. XL CAPITAL ASSURANCE INC. AND SUBSIDIARY NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS (U.S. dollars in thousands, except share amounts) 1. Organization and Ownership Through June 30, 2006, XL Capital Assurance Inc. ("XLCA") was a wholly owned subsidiary of XL Reinsurance America, Inc. ("XL RE AM"), which is an indirect wholly owned subsidiary of XL Capital Ltd ("XL Capital"), a public company whose shares are listed on the New York Stock Exchange. On March 17, 2006, XL Capital formed Security Capital Assurance Ltd ("SCA"), a Bermuda based holding company, in anticipation of contributing its ownership interests in its financial guarantee insurance and financial guarantee reinsurance operating businesses to SCA and selling an interest therein to the public through an initial public offering of SCA common shares (the "IPO"). The contribution of such businesses to SCA occurred on July 1, 2006 and the IPO was consummated on August 4, 2006.
